Citation Nr: 0406628	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  02-05 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include stenosis and degenerative joint 
disease. 

2.  Entitlement to service connection for a thoracic spine 
disability, to include degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to April 
1946.  He was awarded the Purple Heart Medal and the Combat 
Infantryman's Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, wherein the RO denied the claims on 
appeal. 

The Board issued a decision in November 2002 denying the 
claims, and the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In October 2003, VA 
and the appellant's attorney filed a Joint Motion for Remand 
(Motion).  An Order of the Court, dated in October 2003, 
granted the Motion, vacated the Board's decision of November 
2002 as to the issues of entitlement to service connection 
for a cervical spine disability to include stenosis and 
degenerative joint disease, and entitlement to service 
connection for a thoracic spine disability to include 
degenerative joint disease, and remanded the issues for 
further development and readjudication.  The parties 
indicated that an appeal would not be pursued concerning the 
issues of entitlement to service connection for hypertension 
and prostate cancer with prostectomy.

This case has been advanced on the docket because of the 
veteran's age.  38 C.F.R. § 20.900(c) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126).  VA has a duty to notify a claimant of 
all information and evidence necessary to substantiate and 
complete a claim for VA benefits, as well as the development 
responsibilities of the claimant and of the VA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  VA also has a duty to 
assist claimants in obtaining evidence necessary to 
substantiate their claims.  See 38 U.S.C.A. § 5103A (West 
2002).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date. 

The Board finds that additional development of the 
evidentiary record is required to address the contentions 
raised in the Joint Motion for Remand.  The Joint Motion for 
Remand indicated that in light of the Board's findings of 
current diagnoses of cervical stenosis, and degenerative 
joint disease of the thoracic spine, and its assumption that 
the appellant had combat status, a determination of whether 
the appellant need a medical examination or opinion to comply 
with 38 U.S.C.A. § 5103A (West 2002) was warranted.  It was 
argued in The Joint Motion for Remand that a remand was 
required for the Board to ensure that the requirements of 
38 U.S.C.A. § 5103A(c) have been met, and to provide an 
adequate statement of the reasons and basis for its decision.   

Although the veteran's service medical records are 
unavailable, presumably having been destroyed in a fire in a 
records center, the separation examination has been 
associated with the claims folder and shows that it was 
conducted in April 1946.  No significant wounds, diseases and 
injuries were reported.  Records from the Office of the 
Surgeon General (SGO), Department of the Army, disclose that 
the veteran was admitted to a hospital in May 1945.  It was 
noted that he received a lacerated wound, with no nerve or 
artery involvement.  It was indicated that the wounds were in 
the abdomen, abdominal wall, pelvis and back.  The record 
reflects that the veteran was hospitalized for eighteen days.  
The veteran was examined by VA in March 2000 and diagnoses of 
cervical stenosis, degenerative joint disease and thoracic 
degenerative joint disease were recorded by the examining 
physician.  At that time, the veteran gave a history of 
multiple scars over his arms, head and back, which had their 
onset as a result of an injury in 1945.  An examination 
revealed a scar on the mid-back area.  The examiner indicated 
that the scar was the result of injury.  However, the VA 
physician did not provide any indication or opinion as to 
whether there is a relationship between the veteran's 
cervical stenosis and degenerative joint disease and thoracic 
degenerative joint disease and his World War II service, to 
include the injury in 1945. 

In light of the foregoing, further development is necessary 
in this case so that the veteran can undergo another VA 
orthopedic examination to determine the medical probability 
that his cervical stenosis, cervical degenerative joint 
disease and degenerative joint disease of the thoracic spine, 
are the result of trauma consistent with his active duty in 
the military in World War II, to include injury in 1945.  see 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2003).  

Accordingly, in light of the foregoing and pursuant to the 
Court's Order and the Joint Motion for Remand, this case is 
REMANDED for the following action:

1.  Review the claims folder and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), is 
completed with respect to the appellant's 
claims of entitlement to service 
connection for a cervical spine 
disability, to include stenosis and 
degenerative joint disease, and 
entitlement to service connection for a 
thoracic spine disability, to include 
degenerative joint disease.  The notice 
must be specific to the claims on appeal.

2.  The RO should schedule the veteran 
for a VA orthopedic examination 
specifically to determine the etiology, 
nature and extent of impairment caused by 
any currently present cervical spine 
disability, to include stenosis and 
degenerative joint disease, and thoracic 
spine disability, to include degenerative 
joint disease.  The veteran's claims 
folder and a copy of this remand must be 
made available to and must be reviewed by 
the examining physician in conjunction 
with the requested examination.  The 
examiner must indicate that a review of 
the claims folder was made.  All 
appropriate diagnostic testing deemed 
necessary to render a clinically-
supported diagnosis should be 
administered.

The examining physician, after 
examination of the veteran and review of 
all medical records, should also render 
an opinion as to whether it is at least 
as likely as not that any currently 
identified cervical spine disability, to 
include stenosis and degenerative joint 
disease, and thoracic spine disability, 
to include degenerative joint disease, 
are related to, or consistent with, 
trauma sustained during the veteran's 
combat service, in particular, the 
lacerated wound sustained by the veteran 
in May 1945.  The report of the 
examination, including reports of all 
completed tests or special studies, 
should be associated with the veteran's 
claims folder.  A complete rationale for 
all medical opinions expressed should be 
provided in a typewritten report.  

3.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Any additional 
development deemed necessary should be 
conducted.

4.  Then, the RO should readjudicate the 
issues on appeal consistent pertinent 
statutory and regulatory provisions, to 
include 38 U.S.C.A. § 1154 (West 2002).  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with an 
appropriate supplemental statement of the 
case (SSOC) and given the opportunity to 
respond within the applicable time period 
before the claims folder is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




